Citation Nr: 1510406	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether there is new and material evidence to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, posttraumatic stress disorder (PTSD), and an anger disorder.

2. Whether there is new and material evidence to reopen a claim for entitlement to service connection for diabetes mellitus, type II. 

3. Whether there is new and material evidence to reopen a claim for entitlement to service connection for erectile dysfunction, as secondary to diabetes mellitus          type II, and/or a psychiatric disability.

4. Whether there is new and material evidence to reopen a claim for entitlement to service connection for alcohol abuse, as secondary to psychiatric disability.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.  

This case comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Salt Lake City, Utah. A Board videoconference hearing was held before the undersigned in April 2014. At the hearing the Veteran submitted evidence accompanied by waiver of RO initial review as Agency of Original Jurisdiction (AOJ). 38 C.F.R. §§ 20.800, 20.1304 (2014). 

The Board has since expanded scope of the claim for service connection for psychiatric disability as to include PTSD premised upon described symptomatology since return from service, to ensure thoroughness of adjudicative process.  See generally, Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

The reopened claims for service connection for diabetes mellitus type II and psychiatric disability, and remaining matters are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1. Through a September 2009 rating decision, the RO denied the Veteran's original claim for service connection for psychiatric disability (claimed as anger, anxiety and depression), and for diabetes mellitus (both Types I and II). The Veteran did not appeal therefrom.

2. Since then, additional evidence has been received which relates to an unestablished fact necessary to substantiate the claim for service connection for psychiatric disability, namely, documented depression, whereas the element of the claim previously found deficient was that of confirmed diagnosed disability.

3. Regarding service connection for diabetes mellitus, the dispositive evidence for reopening purposes is the May 2013 VA examination report providing diagnosis of Type II diabetes mellitus, a condition for which presumptive service connection based on Agent Orange exposure is recognized, notwithstanding contrary suggestion of Type I diabetes, as weighing of the evidence does not transpire at the reopening stage.


CONCLUSIONS OF LAW

1. The September 2009 rating decision which denied the Veteran's claims for service connection for psychiatric disability and diabetes mellitus became final.            38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a) , 20.200, 20.201 (2014).

2. New and material evidence has been received to reopen these matters.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).




REASONS AND BASES FOR FINIDNGS AND CONCLUSIONS

Service connection for an acquired psychiatric disorder and for diabetes was denied by unappealed rating action of September 2009.  In view of the reopening of both claims, further discussion of notice or development is not needed.

Since that rating action, there has been evidence received that the ship he was on was docked at Da Nang harbor while the Veteran was on board.  Moreover, there is a current diagnosis of a psychiatric disorder and some discussion of the type of diabetes that he has.  This evidence is considered new and material and as such, the claims are reopened.


ORDER

New and material evidence having received, the claim for service connection for an acquired psychiatric disability is reopened; the claim on appeal to this extent is granted.

New and material evidence having received, the claim for service connection for diabetes mellitus, type II is reopened; the claim on appeal to this extent is granted.


REMAND

Whereas the aforementioned are reopened for de novo review, pending AOJ readjudication on the merits, further development is warranted. Though August 2013 VA medical opinion (within the "Virtual VA" electronic file) states the Veteran has Type I diabetes, not Type II amenable to presumptive service connection based on his recognized Agent Orange exposure aboard a vessel within the inland waterways of Vietnam, the examiner only addressed the "most likely" diagnosis, and the Board requires a definitive diagnostic assessment thus warranting re-examination. Initial examination will be requested on the psychiatric disability claim, following another opportunity for the Veteran to identify pertinent treatment since separation from service. 

Meanwhile, decision upon the remaining claims for service connection for erectile dysfunction secondary to diabetes mellitus type II, and for alcohol abuse related to psychiatric disability should be deferred pending resolution of the above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both are adjudicated).  

Accordingly, these claims are REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient records and associate them with the claims folder, or in the alternative associate copies with his Virtual VA electronic file.

2. Contact the Veteran and request that he complete a  VA Form 21-4142, Authorization and Consent to Release of Medical Information regarding any and all treatment since service discharge pertaining to a mental health disorder. Then attempt to obtain corresponding medical records based on his response. Provided that the search for any identified records is unsuccessful, the AOJ must notify the Veteran and his representative of this in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e) .

3. Thereafter, schedule the Veteran for a VA examination preferably with an endocrinologist pertaining to diabetes mellitus. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed and all findings should be set forth in detail.

The examiner is requested to review relevant VA and private medical evidence, to include prior May 2013 examination report and August 2013 addendum opinion, and provide a definitive assessment as to whether the Veteran manifests Type II diabetes mellitus, or whether instead this condition is of the Type I variant.  In so doing please take into account all pertinent recent laboratory test findings, including those directed by and within the scope of this re-examination. The examiner is also advised that whereas the August 2013 VA medical opinion sought to resolve this matter, this reviewer stated an opinion only in terms of what is "most likely," and a conclusive diagnostic assessment is the object of the instant requested re-examination.

The VA examiner must provide a complete and thorough rationale for all conclusions reached.

4. Also schedule a VA psychiatric examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The examiner is requested to initially provide a diagnosis of all present mental health disorders, including with regard to whether the Veteran has PTSD, depression, and/or an anxiety disorder, based upon the clinical history and reported symptomatology. Then provide an opinion as to whether any diagnosed disorders were at least as likely as not (50 percent or greater probability) incurred during or are otherwise etiologically related to the Veteran's active military service.

If an appropriate causal relationship to service is ascertained for psychiatric disability, then further opine on whether the Veteran secondarily developed alcohol abuse, by reason of initial incurrence of alcohol abuse as a coping mechanism, and/or chronic aggravation of alcohol abuse by underlying psychiatric disorder.  

The VA examiner must provide a complete and thorough rationale for all conclusions reached.

5. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

6. Thereafter, readjudicate the claims on appeal, based on all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


